Name: Commission Regulation (EEC) No 2935/81 of 8 October 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 10 . 81 Official Journal of the European Communities No L 294 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2935 / 81 of 8 October 1981 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 303 / 77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5 ), as last amended by Regulation (EEC ) No 3474 / 80 ( 6 ); whereas , in particular , the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ;Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( x ), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 6 ( 7 ) thereof, Whereas the measures provided for in this Regulationare in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 939 / 79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation (EEC) No 1401 / 81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme ( 4 ), and in particular Article 7 thereof, In accordance with the provisions of Regulation (EEC) No 303 / 77 , the intervention agencies specified in Annex I shall deliver butteroil as food aid on the special terms set out therein . Article 2 Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 0 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . ( J ) OJ No L 119 , 15 . 5 . 1979 , p . 5 . (*) OJ No L 43 , 15 . 2 . 1977 , p . 1 . ( 4 ) OJ No L 141 , 27 . 5 . 1981 , p . 5 . ( «) OJ No L 363 , 31 . 12 . 1980 , p . 50 . No L 294 / 2 Official Journal of the European Communities 14 . 10 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 October 1981 . For the Commission Poul DALSAGER Member of the Commission 14 . 10 . 81 Official Journal of the European Communities No L 294 / 3 ANNEX 1 ( i ) Consignment A B C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 15 tonnes 500 tonnes 360 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Dutch Will , result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as pos ­ sible and at the latest 31 October 1981 Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) U. Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 26 October 1981 No L 294 / 4 Official Journal of the European Communities 14 . 10 . 81 Consignment E F G 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 295 tonnes 250 tonnes 55 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 Dutch 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in December 1981 Delivery in January 1982 Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981  14 . 10 . 81 Official Journal of the European Communities No L 294 / 5 Consignment H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . Beneficiary Licross 3 . Country of destination Senegal Haiti 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite' followed by : 'SÃ ©nÃ ©gal / Dakar' 'HaÃ ¯ti / Port-au-Prince' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1981 10 . Stage and place of delivery Port of unloading Dakar ( deposited on the quay or on lighters ) Port of unloading Port au Prince ( de ­ . posited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Croix-Rouge sÃ ©nÃ ©galaise boulevard F.D. Roosevelt BP 299 , Dakar , Senegal ( s ) ( 6 ) SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tienne place des Nations unies BP 1337 , Port-au-Prince , HaÃ ¯ti ( 5 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 294 / 6 Official Journal of the European Communities 14 . 10 . 81 Consignment K L 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary Licross 3 . Country of destination Tunisia Mauritania 4. Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red crescent 10 cm high with the points towards the left and the following text in lettering at least 1 cm high : 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite' followed by : 'Tunisie / Tunis' 'Mauritanie /Nouakchott' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1981 10 . Stage and place of delivery Port of unloading Tunis (deposited on the quay or on lighters ) Port of unloading Nouakchott ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Croissant Rouge tunisien , 19 rue d'Angleterre , Tunis , Tunisie ( 5 ) ( 7 ) SociÃ ©tÃ © du Croissant Rouge mauritanien , BP 344 , Ave. Gamal Abdel Nasser , Nouakchott , Mauritanie ( 5 ) ( 8 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 14 . 10 . 81 Official Journal of the European Communities No L 294 / 7 Consignment M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . Beneficiary Licross 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 2-270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / Gift of the European Economic Community / Action of the League ofRed Cross Societies / For free distribution in Ethiopia /Assab' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1981 10 . Stage and place of delivery Port of unloading Assab ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Ethiopian Red Cross Society , Ras Desta Damtew Avenue , PO box 195 , Addis Ababa , Ethiopia ( 5 ) ( 9 ) 12 . ProcÃ ©dure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 294 / 8 Official Journal of the European Communities 14 . 10 . 81 Consignment N O 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1402 / 81 2 . Beneficiary ICRC 3 . Country of destination Nicaragua Uganda 4 . Total quantity of the con ­ signment 20 tonnes 40 tonnes 5 . Intervention agency responsible for delivery Danish German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Danish market To manufacture from butter or cream bought on the Community market 7 . Special characteristics and /or packaging ( 2 ) In 2*270 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 cm x 10 cm and , in letters at least 1 cm high , the following markings : 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internaciÃ ³nal de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita / Corinto' 'UGA / 14 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Kampala via Mombasa' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1981 Loading in November 1981 10 . Stage and place of delivery Port of unloading Corinto ( deposited on the quay or on lighters ) Delivered to Kampala via Mombasa 11 . Representative of the beneficiary responsible for reception ( 3 ) DelegaciÃ ³n CICR , c / o Cruz Roja nicara ­ guense , Apartado 3279 , Managua  Nicaragua ICRC Delegation , Kampala Road , PÃ  box 4442 , Kampala , Uganda ( 10 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 14 . 10 . 81 Official Journal of the European Communities No L 294 / 9 Consignment P Q 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC ) No 939 / 79 ( 1979 programme) (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1918 / 80 (general reserve ) (EEC ) No 1402 / 81 2 . Beneficiary Caritas germanica NGO (Caritas germanica ) 3 . Country of destination Chile 4 . Total quantity of the con ­ signment 600 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See note ( n ) 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ²mica europea / Destinado a la distribuciÃ ³n gratuita en Chile i Caritas / 70403 / Talcahuano' 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 3 ) CEBEMO , Van Alkemadelaan 1 , NL 2597 AA Den Haag ( telex : 34278 CEMEC NL , tel . 241744 / 244594 ) ( 12 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294 / 10 Official Journal of the European Communities 14 . 10 . 81 Consignment R S 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j Peru j Zambia. 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Aceite de Mantequilla / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Peru' 'Butteroil / Gift of the European Econo ­ mic Community to Zambia' 9 . Delivery period Delivery in December 1981 Loading in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) Delivered to Lusaka 11 . Representative of the beneficiary responsible for reception ( 3 )  Dairy Produce Board , PO box 30124 Lusaka , Zambia ( telex : 41520 ZA ) 12 . Procedure to be applied to determine the costs of supply ' Tender 13 . Expiry of the time limit for submission of tenders I 12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 11 Consignment T U 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary j Cap Verde i Jibuti 3 . Country of destination J J 4 . Total quantity of the con ­ signment 250 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian French 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Dom da Comunidade econÃ ³ ­ mica europeia a Republica de Cabo Verde' 'Butteroil / Don de la CommunautÃ © Ã ©co ­ nomique europÃ ©enne / Pour distribution gratuite ' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1981 Loading in November 1981 10 . Stage and place of delivery Port of unloading St Vincente ( deposited on the quay or on lighters ) Port of unloading Jibuti ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 3 ) Monsieur le Directeur de Ã Ã Ã Ã ¡Ã  , PRAIA , Cabo Verde ( telex : 54 EMPA CV ) MinistÃ ¨re du Commerce , Office National d'approvisionnement et de commerciali ­ sation (ONAC ), BP 79 , Djibouti ( tel . 350327 ) ( ,3 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 294 / 12 Official Journal of the European Communities 14 . 10 . 81 Consignment V X Y 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) (b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination ! I Lesotho 4 . Total quantity of the con ­ signment 38 tonnes 23 tonnes 39 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil /Gift of the European Economic Community to Lesotho' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Delivered in Food Manage ­ ment , Unit store Thaba Tseka Delivered in Food Manage ­ ment , Unit store Mokhotlong Delivered in Food Manage ­ ment , Unit store Quthing 11 . Representative of the beneficiary responsible for reception ( 3 ) Government of Lesotho , Food management unit store 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  14 . 10 . 81 Official Journal of the European Communities No L 294 / 13 Consignment Z AA AB 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 / 81 2 . Beneficiary 1 r India 3 . Country of destination J 4 . Total quantity of the con ­ signment 300 tonnes 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under food-aid programme of European Economic Community' followed by : 'Bombay' 'Calcutta' 'Madras' 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294 / 14 Official Journal of the European Communities 14 . 10 . 81 Consignment AC AD 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation (EEC ) No 1401 / 81 ( 1981 programme ) (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special ' characteristics and / or packaging ( 2 ) See note ( 14 ) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under food-aid programme of European Economic Community' followed by : 'Bombay' 'Calcutta ' 9 . Delivery period Delivery in December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 \ 14 . 10 . 81 Official Journal of the European Communities No L 294 / 15 Consignment AE AF AG 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1402 /81 2 . 3 . Beneficiary Country of destination ! India 4 . Total quantity of the con ­ signment 200 tonnes 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) In 20 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil //Supplied to the Indian Dairy Corporation under food-aid programme of European Economic Community' ' followed by : 'Bombay' 'Calcutta' 'Madras' 9 . Delivery period - Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 No L 294 / 16 Official Journal of the European Communities 14 . 10 . 81 Consignment AH AI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1402 / 81 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 300 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the butteroil To manufacture from butter or cream bought on the Community market 7 . Special characteristics and / or packaging ( 2 ) See note ( 14 ) 8 . Markings on the packaging 'Butteroil / Supplied to the Indian Dairy Corporation under food-aid programme of European Economic Community' followed by : 'Bombay' 'Calcutta' · 9 . Delivery period Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 4 ) 11 . Representative of the beneficiary responsible for reception ( 3 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 October 1981 14 . 10 . 81 Official Journal of the European Communities No L 294 / 17 Notes (*) This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the pake of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) Other than those set out in Annex II to Regulation (EEC ) No 303 / 77 . ( 3 ) Only in the case delivery 'to the port of unloading' and 'free at destination '; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 5 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneve 19 ( telex 22555 CH).' The successful tenderer should send two copies of the dispatch documents to : Mr Burtin , Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , BP 276 , CH-1211 Geneve 19 . ( 6 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , BP 3345 , Dakar , SÃ ©nÃ ©gal . ( 7 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , Ave . Jugurtha 21 , BP n ° 3 , BelvÃ ©dÃ ¨re , Tunis , Tunisie . ( 8 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , BP 213 , Nouakchott , Mauritanie . ( 9 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO box 5570 , Addis Ababa , Ethiopia . ( 10 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : ( a ) Consignee ; ( b ) ICRC Delegation for East Africa , PO box 73226 , Nairobi , Kenya .' The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO box 5244 , Kampala , Uganda , ( n ) Markings on the packaging : 'Butteroil / Donacion de la Communidad econÃ ³mica europea / Destinado a la distribuciÃ ³n gratuita en Chile / Caritas' followed by the words : for 70 tonnes : 70400 /Antofagasta', for 70 tonnes : 70401 / Coquimbo', for 460 tonnes : 70402 / Valparaiso'. ( 12 ) The successful tenderer shall send to : MM. M.H. Schutz BV , Insurance Brokers , Blaak 16 , NL 3011 TA Rotterdam , on delivery , a copy of the commercial invoice in respect of each part-quantity . The successful tenderer shall send to the beneficiaries' agents , on delivery , a certificate of origin and a health certificate in Spanish . No L 294 / 18 Official Journal of the European Communities 14 . 10 . 81 ( 13 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes , 12 , rue de l'Ethiopie , BP 2477 , ( telex 5894 DELCOM DJ ), Djibouti . ( 14 ) In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kg ( to be indicated in the tender ) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. 14 . 10 . 81 Official Journal of the European Communities No L 294 / 19 BILAG II  ANHANG II  I7APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 15 15 PAM Guyana Guyana 2416 / Butteroil / Georgetown / Gift of the European Economic Community / Action of World Food Programme B 500 500 PAM India India 2206P3 / Butteroil / Calcutta / Gift of the European Economic Community / Action of World Food Programme C 360 200 PAM India India 2206P3 / Butteroil / Paradip / Gift of the European Economic Community / Action of World Food Programme 100 PAM India India 2206P3 / Butteroil / Bombay / Gift of the European Economic Community / Action of World Food Programme 60 PAM Pakistan Pakistan 2198PX / Butteroil / Karachi / Gift of the European Economic Community / Action of World Food Programme D 300 130 PAM Jordan Jordan 2108PX / Butteroil / Aqaba / Gift of the European Economic Community / Action of World Food Programme 170 PAM Syria Syria 2511 / Butteroil / Lattakia / Gift of the European Economic Community / Action of World Food Programme E 295 45 PAM Tanzania Tanzania 2298 / Butteroil / Zanzibar / Gift of the European Economic Community / Action of World Food Programme 250 PAM Uganda Uganda 2443 / Butteroil / Mombasa / Gift of the European Economic Community / Action of World Food Programme No L 294 / 20 Official Journal of the European Communities 14 . 10 . 81 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Gesamtmenge der Partie ( in Tonnen ) Teilmengen ( in Tonnen ) EmpfÃ ¤nger Bestimmungsland Aufschrift auf der Verpackung Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot Total quantity( in tonnes ) Partial quantities ( in tonnes ) Beneficiary Recipient country Markings on the packaging DÃ ©signation du lot QuantitÃ © totale du lot ( en tonnes ) QuantitÃ ©s partielles ( en tonnes ) BÃ ©nÃ ©ficiaire Pays destinataire Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) T Ã ³tale hoeveelheid van de partij ( in ton ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking F 250 250 PAM Uganda Uganda 2443 / Butteroil / Mombasa / Gift of the European Economic Community / Action of World Food Programme G 55 15 PAM Sudan Sudan 2385 / Butteroil / Port Sudan / Gift of the European Economic Community / Action of World Food Programme 40 PAM Swaziland Swaziland 2541 / Butteroil / Maputo / Gift of the European Economic Community / Action of World Food Programme